Case 3:19-cr-00398-TAD-KLH Document 76 Filed 12/11/20 Page 1 of 1 PageID #: 386



                          UNITED STATES DISTRICT COURT

                         WESTERN DISTRICT OF LOUISIANA

                                   MONROE DIVISION

UNITED STATES OF AMERICA                               CASE NO. 3:19-CR-00398-01

VERSUS                                                 JUDGE TERRY A. DOUGHTY

EUGENE THURMAN                                         MAG. JUDGE KAREN L. HAYES



                                          ORDER



       For the reasons set forth in the Report and Recommendation of the Magistrate [Doc. No.

 68], to the extent adopted by this Court, and for those additional reasons in this Court’s

 Memorandum Ruling,

       IT IS ORDERED that the Motion to Suppress [Doc. No. 25] filed by Defendant Thurman

 is DENIED.

       MONROE, LOUISIANA this 11th day of December, 2020.



                                                  _______________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
